Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 8, and 12 are cancelled.
Claims 1-4, 6-7, 9-11, and 13-16 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-3:  wherein said one or more openings comprises an opening which is attached to a duct within the bucket body with an open end of the duct located closer to the closed base than the opening to carry water from the open end of the duct out of the bucket body to allow water and particulate material to enter through the open mouth.” in combination with the rest of the claim language is not taught or suggested by the prior art.
“Claim-7: Wherein the lower flange at the lower face extends downwardly and rearwardly from the lower face.” in combination with the rest of the claim language is not taught or suggested by the prior art.
“Claim-15: wherein there is provided a grate defined by bars at the front face for catching stones; and 8 wherein the grate is movable to discharge the stones upward away from the front face.” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of Reference Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        


/MA/Examiner, Art Unit 3651